             Case 1:16-cv-08779-ER Document 87 Filed 11/20/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
PATRICIA HUNTER,
                                                                  Case No. 1:16-cv-08779-ER
                                   Plaintiff,
                                                                  ANSWER TO CROSS CLAIMS
        -against-

PALISADES ACQUISITION XVI, LLC,
SHARINN & LIPSHIE, P.C.,
HARVEY SHARINN,

                                    Defendants.
--------------------------------------------------------------X
         Defendants Sharinn & Lipshie, P.C. (“S&L”) and Harvey Sharinn (“Sharinn”)

(collectively, the “S&L Defendants”), by their attorneys Kaufman Dolowich & Voluck, LLP,

answer the Cross Claims of Defendant Palisades Acquisition XVI, LLC (“Palisades”) as follows:

                          ANSWERING THE FIRST CROSS CLAIM
             (Legal Malpractice against Sharinn & Lipshie, P.C. and Harvey Sharinn)

        1.       Deny the allegations contained in paragraph “186” of Palisades’ Answer to the

Second Amended Complaint (hereinafter, “Palisades’ Answer”), and respectfully refer the Court

to the allegations in the Second Amended Complaint for their content and context.

        2.       Deny the allegations contained in paragraph “187” of Palisades’ Answer.

                         ANSWERING THE SECOND CROSS CLAIM
                  (Contractual Indemnification against Sharinn & Lipshie, P.C.)

        3.       Deny the allegations contained in paragraph “188” of Palisades’ Answer, except

admit that S&L is a party to a Legal Services Agreement with Data Search NY, Inc. d/b/a/

TRAKAmerica, Inc., dated July 16, 2012.

        4.       Deny the allegations contained in paragraph “189” of Palisades’ Answer.
            Case 1:16-cv-08779-ER Document 87 Filed 11/20/18 Page 2 of 2



                  ANSWERING THE THIRD CROSS CLAIM
  (Common Law Indemnification against Sharinn & Lipshie, P.C. and Harvey Sharinn)

       5.      Deny the allegations contained in paragraph “190” of Palisades’ Answer.

                                 AFFIRMATIVE DEFENSES

                       AS AND FOR A FIRST AFFIRMATIVE DEFENSE

       6.      Palisades’ cross claims are barred, in whole or in part, by the doctrines of waiver,

estoppel and laches.

                   AS AND FOR A SECOND AFFIRMATIVE DEFENSE

       7.      Palisades’ cross claims are barred, in whole or in part, by a lack of privity with the

S&L Defendants.

                       AS AND FOR A THIRD AFFIRMATIVE DEFENSE

       8.       Palisades’ cross claims are barred, in whole or in part, because of their own

culpable conduct in causing the injury alleged in Plaintiff’s Second Amended Complaint.

       WHEREFORE, the S&L Defendants hereby demand:

               a. Judgment dismissing Palisades’ Cross Claims with prejudice; and

               b. Such other and further relief as this Court deems just, equitable and proper.

Dated: Woodbury, New York
       November 20, 2018
                                              KAUFMAN DOLOWICH & VOLUCK, LLP


                                      By:     /s/ Brett A. Scher
                                              Brett A. Scher, Esq.
                                              Adam M. Marshall, Esq.
                                              Attorneys for Defendants
                                              Sharinn & Lipshie, P.C. and Harvey Sharinn
                                              135 Crossway Park Drive, Suite 201
                                              Woodbury, New York 11797
                                              (516) 681-1100

To:    All Counsel via ECF


                                                 2
